Case 1:19-cv-05244-AKH Document 16 Filed 07/17/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,

U.S. Securities & Exchange Commission

Cae Na 19-cv-5244
-\-

Rule 7.1 Statement
Kik Interactive Inc.

Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

Kik Interactive Inc. (a private non-governmental party)

 

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

There are no publicly held corporate parents, affiliates, and/or subsidiaries of Kik Interactive Inc.

July 16, 2019

Date: /s/ Sarah M. Lightdale

Signature of Attorney

 

Attorney Bar Code:

Form Rule7_1.pdf SDNY Web 10/2007
